DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 1-27 were pending.  Claims 1-5, 7-8, and 18-27 have been cancelled. Amendments to claims 6, 9-11, and 14-17 are acknowledged and entered.  New claims 28-35 are acknowledged and entered.  Claims 6, 9-17, and 28-35 will be examined on their merits. 


Response to Arguments
Applicant's arguments filed 02/03/2022 regarding the previous Office action dated 12/10/2021 have been fully considered.  In light of the amendments to the claims, all objections and rejections have been withdrawn as noted herein.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 10, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Campadelli et. al. (US2016/0074448A1; Pub. 03/17/2016; hereafter “Campadelli”) is withdrawn in light of the amendments to the claims.

Allowable Subject Matter
(Objection withdrawn.)  The objection to Claims 6-9, 11-15, and 21-27 is withdrawn in light of the amendments to the claims. 
the mutations and/or post-translational modifications noted in instant claims 21-27 do not appear to be anticipated or rendered obvious by the prior art.  Further, while some of the promiscuous epitope sequences do appear to be native to HSV gD, the claimed position where they would be inserted into the modified gD is not.  


Conclusion
Claims 6, 9-17, and 28-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/